DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 21-29) in the reply filed on 11/15/2021 is acknowledged.
Claims 30-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,567,442. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,567,442 anticipates claim 21 of the Instant Application. Please see the side by side comparison below:
Claim 21 of the Instant Application
Claim 1 of U.S. Patent No. 10,567,442
21. A method performed at a server associated with a service to direct incoming communications over a network, the method comprising: 
1. A method performed at a server associated with a service to direct incoming calls over a network, the method comprising: 

	assigning a commonly utilized phone number to each of a plurality of computing devices that are each configured with telephony capabilities; 
	receiving an indication of active status for one or more of the computing devices among the plurality; 
	receiving an indication of active status for one or more of the computing devices among the plurality; 
	registering computing devices having active status based on the received indication; 
	registering computing devices having active status based on the received indication; 
	receiving a real-time incoming communication directed to the commonly utilized identifier; 
	receiving a real-time incoming call directed to the commonly utilized phone number; 
	collecting real-time contextual information that is associated with each of the registered computing devices, in which the real-time contextual information describes current capabilities and locations of registered computing devices and wherein the capabilities of one or more of the registered devices are dynamically reconfigurable; 
	collecting real-time contextual information that is associated with each of the registered computing devices, in which the real-time contextual information describes current capabilities and locations of registered computing devices and wherein the capabilities of one or more of the registered devices are dynamically reconfigurable; 
	grouping registered computing devices based on the collected real-time contextual information; 
	grouping registered computing devices based on the collected real-time contextual information; 

	analyzing the real-time contextual information collected for the group of registered computing devices; and 
	forwarding the communication to certain registered computing devices in the group and suppressing the communication to other registered computing devices in the group based on the analysis of the real-time contextual information.
	forwarding the call to certain registered computing devices in the group and suppressing the call to other registered computing devices in the group based on the analysis of the real-time contextual information. 


	As can be seen from the above comparison, every limitation of claim 21 of the Instant Application is almost identical to every limitation of claim 1 of U.S. Patent No. 10,567,442. Claim 21 of the Instant Application is more broadly directed to a “communication” and a “commonly used identifier” rather than a “call” and a “commonly used phone number.” However, a call may be broadly reasonably interpreted as a communication and a commonly used phone number may be broadly reasonably interpreted as a commonly used identifier. Claim 1 of U.S. Patent No. 10,567,442 may thus be broadly reasonably interpreted as anticipating claim 21 of the Instant Application.	Regarding claims 22-29, the claims are rejected because they depend from rejected independent claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474